DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2018/0316057 hereinafter Sasaki in view of U.S. Pre-Grant Publication No. 2017/0294678 hereinafter Lee and JP 2008-053135 A hereinafter Ikuta. 
Regarding Claim 1, Sasaki teaches a negative electrode (anode) [23] for an all-solid-state battery (paragraph 97), the negative electrode comprising: a negative electrode active material (paragraph 106); a solid electrolyte material (paragraph 110); and an ionic liquid (paragraph 115), wherein the negative electrode comprises a Si-based material selected from the group consisting of elemental Si and Si alloy as the active material (paragraph 106). 
Sasaki does not specifically disclose that the ionic liquid is a solvated ionic liquid containing lithium bis(fluorosulfonyl)imide and tetraglyme. 
However, Lee teaches a lithium battery that comprises an electrolyte containing lithium bis(fluorosulfonyl)imide and tetraglyme in a molar ratio of 1:1 to 1:4 (paragraphs 49, 79-85, 89). Therefore, it would have been obvious to one of ordinary skill in the art to use a solvated ionic liquid in the electrolyte before the effective filing date of the claimed invention because Lee discloses that such configuration can form an electrolyte having improved electrochemical stability and high ionic conductivity (paragraph 83). 
With regards to the negative electrode (anode) having spaces inside, and the ionic liquid being present in the spaces, Ikuta teaches that the negative electrode layer [5] can be filled with ionic liquid [7] (see Embodiments 3 and 4) and such configuration can reduce internal resistance and improve battery capacity (paragraphs 27-30). 
Regarding Claims 3 and 10-16, Sasaki teaches an all-solid-state battery [20] comprising a positive electrode (cathode) [21]; a negative electrode (anode) [23]; and an electrolyte layer [22] disposed between the positive electrode and the negative electrode (paragraph 97). 
Regarding Claims 4 and 7, Sasaki teaches that the electrolyte layer is a sulfide-based solid electrolyte (paragraph 103). 
Regarding Claims 5-6 and 8-9, Sasaki teaches that the sulfide-based solid electrolyte is LiBr-LiI-Li2S-P2S5 (paragraph 103). 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to teach or disclose the value A (i.e. mass percentage of the electrolyte in the anode, volume percentage of the spaces, and volume percentage of the ionic liquid occupying the spaces). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729